Citation Nr: 0300627	
Decision Date: 01/13/03    Archive Date: 01/28/03

DOCKET NO.  01-09 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas



THE ISSUE

Entitlement to a rating in excess of 40 percent for 
duodenal ulcer with gastroesophageal reflux.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1942 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  In pertinent part, the RO denied 
entitlement to the veteran's claim to an increased 
evaluation for duodenal ulcer.  

In July 2000, the veteran presented testimony at a 
personal hearing before a Decision Review Officer (DRO) at 
the RO.  A transcript of the hearing has been prepared and 
associated with the claims folder. 


FINDINGS OF FACT

1.  The service-connected duodenal ulcer disease with 
gastroesophageal reflux is manifested by indigestion, 
epigastric pain, daily nausea, diarrhea, dyspepsia, 
anemia, and regurgitation, but not by episodes of 
recurrent hematemesis or melena, with manifestations of 
anemia and weight loss productive of definite impairment 
of health.  

2.  The veteran's duodenal ulcer with gastroesophageal 
reflux does not present an exceptional or unusual 
disability beyond that contemplated in the Rating 
Schedule.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 
percent for duodenal ulcer with gastroesophageal reflux 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.321(b), 4.2, 4.7, 4.10, 
4.114, Diagnostic Code 7305 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matter - VCAA

During the pendency of this appeal, the President signed 
into law the Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), 
which substantially amended the provisions of chapter 51 
of title 38 of the United States Code, concerning the 
assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103 (West Supp. 
2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 
3.103(a) (2001).  Recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See generally Holliday v. Principi, 14 Vet. App. 
280 (2001).  In addition, VA has published new regulations 
to implement many of the provisions of the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2002)).

Judicial case law is inconsistent as to whether the new 
law is to be given retroactive effect.  The Court has held 
that the entire VCAA potentially affects claims pending on 
or filed after the date of enactment (as well as certain 
claims that were finally denied during the period from 
July 14, 1999, to November 9, 2000).  See generally 
Holliday v. Principi, supra; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  That analysis would include cases 
that had been decided by the Board before the VCAA, but 
were pending in Court at the time of its enactment.  
However, the U.S. Court of Appeals for the Federal Circuit 
has recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 
3(a) of the VCAA (covering duty-to-notify and duty-to-
assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  See Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 
795 (Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated 
that it was not deciding that question at this time.  In 
this regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 
27, 2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received 
by VA on or after November 9, 2000, the VCAA's enactment 
date, as well as to any claim filed before that date but 
not decided by VA as of that date."  66 Fed. Reg. 45,629 
(Aug. 29, 2001).  Precedent opinions of the chief legal 
officer of the Department, and regulations of the 
Department, are binding on the Board.  38 U.S.C.A. § 
7104(c) (West 1991).  Therefore, for purposes of the 
present case, the Board will assume that the VCAA is 
applicable to claims or appeals pending before the RO or 
the Board on the date of its enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether remand to the 
RO is necessary in order to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the 
correspondence, the statement of the case (SOC), the 
supplemental statement of case (SSOC), and associated 
correspondence issued since the veteran filed his claim, 
the veteran has been given notice of the information 
and/or medical evidence necessary to substantiate his 
claim.  The veteran was advised that if he adequately 
identified relevant records with names, addresses, and 
approximate dates of treatment, the RO would attempt to 
obtain any such evidence on his behalf.  Additionally, the 
veteran was advised of the specific VCAA requirements in 
correspondence issued in March 2001 and attached to the 
SSOC issued in July 2002.  It thus appears that all 
obtainable evidence identified by the veteran relative to 
his claim has been obtained and associated with the claims 
folder, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (noting that VA must communicate 
with claimants as to the evidentiary development 
requirements of the VCAA).  See also Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).

Accordingly, we find that VA has satisfied its duty to 
assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his 
claims, under both former law and the new VCAA.  38 
U.S.C.A. § 5107(a) (West 1991); Pub. L. No. 106-475, § 
3(a), 114 Stat. 2096, 2096-98 (2000) (now codified as 
amended at 38 U.S.C. §§ 5103 and 5103A (West Supp. 2002)).  
The Board therefore finds that no useful purpose would be 
served in remanding this matter for more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no benefit flowing to the 
veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  In fact, the Court has stated, "The VCAA 
is a reason to remand many, many claims, but it is not an 
excuse to remand all claims."  Livesay v. Principi, 15 
Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2002).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (2001); VCAA § 4, 114 Stat. 2096, 2098-
99 (2000) (now codified as amended at 38 U.S.C. § 5107(b) 
(West Supp. 2002)).

Factual background

Service connection was established for peptic/duodenum 
ulcer in a March 1946 rating decision.  It was then 
evaluated as 30 percent disabling.  

The veteran was accorded a VA examination in June 1948.  
He reported "a little pain but mostly sick stomach."  The 
diagnosis was peptic ulcer, present on X-rays.

In statements dated in October 1948, the veteran's spouse 
and M.M. stated that the veteran had experienced increased 
symptomatology with his stomach in the prior three months.  
The veteran could only work approximately 4 to 5 hours due 
to stomach pains.  

The veteran was accorded a VA examination in July 1951.  
The laboratory results revealed that the esophagus was 
normal.  The stomach filled without defects.  The pylorus 
was patent.  The duodenal bulb filled normally.  The 
impression was duodenal ulcer, inactive.  

Private medical records dated in May 1955 show that the 
veteran presented with complaints of constipation, 
diarrhea, and excessive gas.  Private medical records 
dated from 1967 to 1988 show the veteran was seen for 
complaints and treatment for various illnesses to include 
peptic ulcer disease.  Additional private medical records 
dated in December 1973 show that the veteran was diagnosed 
with probable peptic ulcer disease, possible colitis, and 
esophageal reflux with secondary hoarseness.  

The veteran was accorded a VA examination in January 1974.  
There was tenderness to light palpation in the epigastric 
area.  An upper gastrointestinal (GI) X-ray series 
revealed minimal old deformity of the duodenal cap.  The 
impression was peptic ulcer activity.  

VA outpatient treatment records dated in September 1988 
show that the veteran was having trouble sleeping due to 
stomach pain.  Upper GI series results showed a medium 
size sliding hiatal hernia with moderate regurgitation.  A 
barium enema showed diverticula in the sigmoid.  

The veteran was accorded a VA examination in July 1989.  
An upper GI series revealed a normal appearing esophagus 
and stomach without evidence of obstruction, significant 
filling defect, or ulcer.  The bulb filled without delay.  
There was some deformity secondary to scarring due to old 
ulcer disease.  The diagnosis was past history of duodenal 
ulcer disease.  

Private medical records dated in 1989 show that the 
veteran was seen for various illnesses including 
gastrointestinal problems.  His reported symptomatology 
included anemia and weight loss.  Also noted were hiatal 
hernia, diverticular disease, and spastic colon.  An 
examination revealed a soft flat abdomen with bowel sounds 
present and no masses, organomegaly, or tenderness noted.  

VA outpatient treatment records dated from 1992 to 1993 
show that the veteran was seen with complaints of 
continued abdominal discomfort.  The records reflect that 
the abdominal discomfort interfered with the veteran's 
sleep.  An impression of dyspepsia was provided.  VA 
outpatient treatment records dated from January 1994 to 
March 1995 show that the veteran was seen with complaints 
of abdominal pain and bouts of diarrhea.  An upper GI 
series was normal, with no abnormalities of the duodenal 
bulb or loop noted.  

VA outpatient treatment records dated from August to 
October 1995 show that the veteran was seen with 
complaints of stomach pain.  In August, his recorded 
weight was 140.4 pounds.  In October, he complained of 
persistent dyspepsia and complaints of epigastric pain, 
which were relieved with eating.  His recorded weight was 
143.2.  Also in October the veteran complained of severe 
gastrointestinal distress.  A biopsy revealed significant 
duodenitis and gastritis.  

During his October 1996 personal hearing before a Hearing 
Officer at the RO, the veteran testified that he was 
taking multiple medications for his gastrointestinal 
symptomatology.  Nonetheless, he said he had continued to 
experience severe gastrointestinal problems.  He 
experienced pain on a daily basis, and frequent episodes 
of nausea, regurgitation, and reflux.  He was on a special 
diet.  At one point he had weighed 180 pounds, and he 
currently weighed 143 pounds.  He complained of difficulty 
sleeping due to gastrointestinal pain.  

Private medical records dated from August 1996 to August 
1999 reveal that the veteran was seen with complaints of 
gastrointestinal symptomatology.  An 
esophagogastroduodenoscopy with biopsy and savory dilation 
revealed a history of mild dysphagia, etiology 
undetermined, and chronic non-ulcerative dyspepsia.  His 
recorded weight was 142 pounds.  An August 1996 upper GI 
series revealed narrowing of the lower esophagus due to 
reflux.  Records dated in 1997 show diagnoses of peptic 
ulcer disease and gastroesophageal reflux disease.  An 
August 1999 esophagogastroduodenoscopy with dilation was 
essentially negative.  Records dated in December 1999 and 
April 2000 show diagnoses of gastroesophageal reflux 
disease.  

VA outpatient treatment records dated from September 1998 
to February 2000 show that the veteran continues to 
receive treatment for his gastrointestinal disorder.  He 
continues to complain of dyspepsia.  The diagnosis was 
chronic dyspepsia and gastroesophageal reflux disease.  In 
February 2000, it was noted that the veteran had a history 
of anemia, although currently his iron was normal.  

During his July 2000 personal hearing before a Decision 
Review Officer at the RO, the veteran testified that he 
takes multiple medications, but the medicine does not 
control all his symptoms.  He said he continued to 
experience occasional nausea, diarrhea, and esophageal 
difficulty.  He was awakened during the night due to pain.  
His said that his normal weight was 175, but he was 
currently at 138.  He was occasionally anemic.  

In an undated statement, YB, M.D., opined that the 
veteran's gastroesophageal reflux disease was as least as 
likely as not related to his service-connected ulcer 
disease.  

The veteran was accorded a VA esophagus and hiatal hernia 
examination in February 2001.  He complained of reflux 
with sore throat, heartburn, excessive hoarseness, loss of 
voice, and difficulty swallowing.  Clinical findings 
included normal bowel sounds, soft abdomen, with no masses 
and no rebound.  There were no signs of anemia.  The 
diagnoses were gastroesophageal reflux disease, deformed 
antrum, severe antral gastritis, and lower esophageal ring 
dilated.  

VA outpatient treatment records dated from February 2000 
to April 2002 show that the veteran was seen with 
complaints of diarrhea, stomach cramps, and indigestion.  
The diagnosis was gastroesophageal reflux disease with 
atypical dysphagia.  In January 2001 an upper endoscopy 
revealed dilated lower esophageal ring, deformed antrum, 
and severe antral gastritis.  In February 2001, the 
veteran stated that experienced reflux after every meal, 
with lying down off and on throughout the day.  He also 
experienced dysphagia with solid foods, and upper gastric 
pain on a daily basis, usually after meals.  Mild anemia 
was diagnosed, and was noted to be stable from February 
2000 to March 2002.  In February 2002, his recorded weight 
was 135.6 pounds.  

Private medical records dated in March 2002 show that the 
veteran's blood count was a little lower than a few months 
prior, and was to be repeated in another three months.  In 
May 2002, the veteran's blood count was slightly lower 
than the March 2002 count.  In June 2002, it was noted 
that the veteran was still anemic but the condition had 
not worsened since May 2002.  

Law and regulations

Disability evaluations are determined by the application 
of a schedule of ratings which is based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed 
by the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the entire 
recorded history, and that each disability must be 
considered from the point of view of the veteran's working 
or seeking work.  

38 C.F.R. § 4.7 provides that, where there is a question 
as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
to be assigned.  The requirements for evaluation of the 
complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions 
based upon a single, incomplete or inaccurate report, and 
to enable VA to make a more precise evaluation of the 
level of the disability and of any changes in the 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations, which are potentially applicable 
through the assertions and issues raised in the record, 
and to explain the reasons and bases for its conclusion.

Under Diagnostic Code (DC) 7305, a 40 percent evaluation 
is warranted for a moderately severe duodenal ulcer; less 
than severe but with impairment of health manifested by 
anemia and weight loss; or recurrent incapacitating 
episodes averaging 10 days or more in duration at least 
four or more times a year.  A 60 percent evaluation 
requires severe duodenal ulcer; pain only partially 
relieved by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena, with manifestations of 
anemia and weight loss productive of definite impairment 
of health.

Legal analysis

Currently, the veteran is in receipt of a 40 percent 
rating for his duodenal ulcer with esophageal reflux, 
pursuant to Diagnostic Code 7305.  

After careful and longitudinal review of the claims file, 
the Board finds that, although the appellant reports that 
he experiences some vomiting, frequent explosive episodes 
of abdominal pain, diarrhea, dyspepsia, and reflux, the 
clinical findings do not indicate that he currently 
experiences such symptoms as pain only partially relieved 
by standard ulcer therapy, periodic vomiting, recurrent 
hematemesis, or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health 
gastrointestinal disability that would demonstrate his 
duodenal ulcer disease with gastroesophageal reflux is 
productive of severe disability, so as to warrant a 60 
percent rating under DC 7305. 

As a result, the Board finds that the competent and 
probative evidence is against the assignment of a 60 
percent evaluation under the criteria of DC 7305.  
Although the veteran has reported experiencing pain, 
vomiting, and diarrhea, he has not reported experiencing 
any hematemesis or melena.  Furthermore, repeated VA 
examinations are negative for any evidence of such 
symptoms.  Although his VA treatment records do reveal 
that his weight has fluctuated on several occasions over 
the past decade, and that he has lost between 10 to 30 
pounds on these occasions, with some evidence of anemia, 
it does not appear that these symptoms are productive of 
definite impairment of health.  Moreover, there is also no 
evidence that anemia or weight loss is due to his service-
connected duodenal ulcer with gastroesophageal reflux.  In 
light of this evidence, the Board concludes that the 
symptomatology associated with the veteran's service-
connected duodenal ulcer with gastroesophageal reflux does 
not meet the criteria for a 60 percent disability rating 
under Diagnostic Code 7305.

In the alternative, the Board has thus considered whether 
a 60 percent evaluation is available under the criteria of 
DC 7308, which pertains to postgastrectomy syndromes.  
Under this code, a maximum 60 percent disability rating is 
for application when there are severe symptoms, associated 
with nausea, sweating, circulatory disturbance after 
meals, diarrhea, hypoglycemic symptoms, and weight loss 
with malnutrition and anemia.  In this case, the record 
reflects that the veteran has reported experiencing 
nausea, diarrhea, and reflux, and that he has found by VA 
examiners to be anemic.  However, he has not reported 
experiencing any sweating or other hypoglycemic symptoms.  
Furthermore, repeated VA examinations have been negative 
for any evidence of dumping syndrome, hypoglycemic 
symptoms, and for any evidence of circulatory disturbance, 
or malnutrition.  As noted above, occasional incidents of 
weight loss that were noted in his treatment records; 
these, however, were not found to be symptomatic of his 
service-connected disorder.  Thus, the Board concludes 
that the preponderance of the evidence is against the 
claim for a 60 percent evaluation under Diagnostic Code 
7308.

38 C.F.R. § 4.113 states that there are diseases of the 
digestive system, particularly within the abdomen, which, 
while differing in the site of pathology, produce a common 
disabling picture characterized in the main by varying 
degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area do no lend themselves to 
distinct and separate disability evaluations without 
violating the fundamental principle relating to pyramiding 
as outlined in 38 C.F.R. § 4.14 (2002).

Under 38 C.F.R. § 4.114 ratings under Diagnostic Codes 
7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 
inclusive will not be combined with each other.  A single 
evaluation will be assigned under the diagnostic code, 
which reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity 
of the overall disability warrants such elevation. In this 
case, the Board has considered the appropriate ratings 
under DCs 7305 and 7308.  Given the regulatory provisions 
of 38 C.F.R. §§ 4.113 and 4.114, separate ratings may not 
be assigned.  

The Board has sympathetically considered the veteran's 
written statements and testimony that his service-
connected disability warrants a higher evaluation than the 
currently assigned rating.  Although the statements are 
certainly probative of observed symptomatology, they are 
not competent or credible evidence to establish all 
criteria required for a higher rating.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Miller v. Derwinski, 2 Vet. 
App. 578, 580 (1992).  The Board finds that the medical 
findings, which directly address the specific criteria 
under which the service-connected disability is evaluated, 
are more probative than the subjective evidence of a 
higher level of disability.  Additionally, the symptoms as 
described in the testimony are contemplated in the 
criteria for the currently assigned evaluation.

In summary, the Board concludes that the preponderance of 
the evidence is against an evaluation in excess of 40 
percent for duodenal ulcer with gastroesophageal reflux.  
This benefit must accordingly be denied.  

In addition to an evaluation under the Rating Schedule, 
the Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an 
increased rating.  If the question of an extraschedular 
rating is raised by the record or the veteran before the 
Board, the correct course of action is for the Board to 
raise the issue and remand the matter for a decision in 
the first instance by the RO, which has the delegated 
authority to assign such a rating in the first instance, 
pursuant to 38 C.F.R. § 3.321.  See Bagwell v. Brown, 9 
Vet. App. 157, 158 (1996); Floyd v. Brown, 9 Vet. App. 88, 
94 (1996).

In this case, the veteran has not explicitly raised a 
claim of entitlement to an extraschedular rating.  
However, in the SOC issued in September 2000 and the SSOC 
issued in July 2002, the RO concluded that an 
extraschedular evaluation was not warranted for the 
veteran's service-connected duodenal ulcer with 
gastroesophageal reflux.  Since this matter has been 
adjudicated by the RO, the Board will, accordingly, 
address the provisions of 38 C.F.R. § 3.321.

Extraschedular ratings are awarded in the exceptional case 
where the schedular evaluations are found to be 
inadequate.  For the grant of an extraschedular 
evaluation, there must be a finding that the case presents 
such an unusual or exceptional disability picture, with 
such related factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).

In the present case, the veteran's service-connected 
duodenal ulcer with gastroesophageal reflux is not shown 
to have required frequent periods of hospitalization.  
Moreover, there is no evidence of record showing that 
gastrointestinal disorder is productive of marked 
interference with his ability to maintain employment.  In 
this regard, the Board notes, with all due respect, that 
the veteran is shown by the record to be 81 years of age 
and retired from gainful employment.  Accordingly, the 
Board finds that further consideration of this matter 
under the provisions of 38 C.F.R. § 3.321 is not necessary 
or appropriate.

ORDER

Entitlement to a rating in excess of 40 percent for 
duodenal ulcer with gastroesophageal reflux is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

